       Case 4:20-cv-01047-LPR Document 2 Filed 08/27/20 Page 1 of 6

                                                                            ELECTRONICALLY FILED
                                                                                  Pulaski County Circuit Court
                                                                            Terri Hollingsworth, Circuit/County Clerk
                                                                                2020-Jul-24 15:05: 13
                                                                                     60CV-20-4080
                                                                                   C06D02 : 5 Pages




               IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                     DIVISION

SHANNON NEWELL                                                                PLAINTIFF

V.                                 CASE NO. 60CV-20-_ _

SHOE SHOW, INC.,
D/B/ASHOE DEPT. ENCORE                                                        DEFENDANT

                                       COMPLAINT


       COMES THE PLAINTIFF, Shannon Newell, by and through her attorneys, Charles

D. Hancock, Arkansas Bar No. 2001-022, and the Hancock Law Firm, and for her Complaint

in the above-captioned matter states and avers as follows, to wit:

                                       THE PARTIES

       1.     Plaintiff, Shannon Newell (hereinafter "Plaintiff' or "Newell" or "Plaintiff

Newell") is a United States Citizen, at all times pertinent hereto residing in Little Rock,

Pulaski County, Arkansas.

       2.     Defendant, Shoe Show, Inc. (hereinafter "Defendant" or "Shoe Show") is a

domestic corporation organized under the law of North Carolina having its principal place of

business at 2201 Trinity Church Rd., Concord, NC 28027.

       3.     Shoe Show, Inc. actively pursues and conducts business in the State of

Arkansas under the name Shoe Dept. Encore.




                                              1


                                       EXHIBIT A
        Case 4:20-cv-01047-LPR Document 2 Filed 08/27/20 Page 2 of 6




       4.      At all times pertinent hereto Defendant was doing business under the name

Shoe Dept. Encore (hereinafter "Shoe Dept.") located at 6000 West Markham Street, Suite

2090, Little Rock, AR 72205.

       5.      The Corporation Company, 124 West Capitol Avenue, Suite 1900, Little Rock,

AR, 72201 is the registered agent for service of process for Defendant Shoe Show.

                                JURISDICTION AND VENUE

       6.      All of the acts and conduct complained of herein occurred inside the above-

mentioned Shoe Dept. Encore Store in Little Rock, Arkansas.

       7.      The Court has subject matter jurisdiction of this matter pursuant to Ark. Code

Ann. Section 16-13-201(a).

       8.      This Court has personal jurisdiction of all parties herein pursuant to Ark. Code

Ann. Section 16-4-101(8).

       9.      Venue is proper in this Court pursuant to Ark. Code Ann. Section 16-60-112.

                                         THE FACTS

       10.     On July 16, 2019, Plaintiff Newell entered the Shoe Dept. Encore store located

in the Park Plaza Mall to try on and purchase shoes.

       11.     While shopping Newell noticed what she thought was a bench or stool for

trying on shoes. When she sat on the "bench or stool" to try on shoes, and while positioning

herself to try on the shoes, the "bench or stool" folded in a manner that caused a severe injury

to her left index finger.

       12.     The "bench or stool" turned out to be a folding ladder that was negligently left

on the showroom floor by employee(s) of Shoe Show, Inc ..




                                               2


                                       EXHIBIT A
-------------




                         Case 4:20-cv-01047-LPR Document 2 Filed 08/27/20 Page 3 of 6




                         13.   After Newell reported her injury to the manager of the Shoe Dept., she was told

                that the ladder "should not have been out there".

                         14.   As a result of the negligence of the employees of Shoe Show, Inc., Newell went

                to the hospital and ultimately required surgery and occupational therapy.

                                           CAUSE OF ACTION #1 - NEGLIGENCE

                         15.   Plaintiff Newell was an invitee upon Defendant's premises, the Shoe Dept.

                store.

                         16.   Defendant, Shoe Show, Inc., d/b/a Shoe Dept., maintained the premises

                through their employees and/ or agents.

                         17.   Defendant and its employees and/or agents, acting in the course and scope of

                their employment/agency, owed Plaintiff a duty to use ordinary care to maintain the

                premises in a reasonably safe condition.

                         18.   Defendant, and its employees and/or agents, acting in the course and scope of

                their employment/agency, were negligent in that they failed to use ordinary care and

                reasonable care to maintain the premises in a reasonably safe condition.

                         19.   Defendant and its employees/agents were negligent by leaving a ladder on the

                showroom floor in such a position that it appeared to be a stool or bench for trying on shoes.

                         20.   The injuries and damages sustained by Plaintiff, more particularly described

                below, were produced in a natural and continuous sequence, and were a consequence of

                Defendant's breach of the above-referenced duty of ordinary care for the safety of Newell

                and other invitees in Shoe Dept.




                                                              3


                                                       EXHIBIT A
        Case 4:20-cv-01047-LPR Document 2 Filed 08/27/20 Page 4 of 6




       21.     Defendant should have foreseen and anticipated that a breach of the above-

described duty to use ordinary care would constitute an appreciable risk of harm to others,

including Plaintiff.

       22.     If defendant had not breached the above-described duty to use ordinary care

for Plaintiff and other invitees in its store, Plaintiffs injuries and damages would not have

occurred.

                       COMPENSATORY DAMAGES SUFFERED BY NEWELL

       23.     The injuries and damages sustained by Plaintiff as a result of Defendant's

breach of the above duty to use ordinary care include, but are not limited to, the following:

               a.       Serious bodily injuries to Plaintiffs body, including but not limited to

               Plaintiffs hand;

               b.       Medical expenses incurred in the past and transportation expenses to

               obtain medical treatment;

               c.       Future medical expenses to be incurred and transportation expenses to

               obtain medical treatment;

               d.       Past, present and future physical pain and suffering;

               e.       Past, present and future mental anguish, which includes but is not

               limited to Plaintiffs loss of quality of life due to permanent injuries causing

               chronic pain that limits her activities;

               f.       Past, present and future loss of income and loss of earnings capacity

               due to permanent physical impairment from the injuries suffered in the

               incident complained of herein;




                                                4


                                         EXHIBIT A
        Case 4:20-cv-01047-LPR Document 2 Filed 08/27/20 Page 5 of 6




              g.     Scars, disfigurement, and continued swelling resulting from the injury

              complained of herein, including limitation of motion;

              h.     The reasonable expense of any necessary help in Plaintiffs home in the

              past and reasonably certain to be required in the future, as a result of Plaintiffs

              injuries; and,

              i.      Permanent bodily injuries that have been suffered, which is a life

              changing event causing Plaintiff to lose the ability to enjoy normal life.

                               DEMAND FOR TRIAL BY JURY

       24.     Plaintiff demands a trial by jury for all issues of fact presented in this action.

                         RESERVATION OF ADDITIONAL CLAIMS

       25.    Plaintiff reserves the right to plead further upon completion of discovery to

state additional claims and to name additional parties to this action.

       WHEREFORE, Plaintiff prays for a judgment against Defendant for the damages cause

by its negligence as described above, for her costs and attorney's fees and for all other just

and equitable relief to which she may be entitled.

       DATED this 24th day of July 2020.

                                                     Respectfully Submitted,
                                                     Shannon Newell

                                            By:      Isl Charles D. Hancock
                                                     Charles D. Hancock, (#2001-022)
                                                     Hancock Law Firm
                                                     610 East 6th Street
                                                     Little Rock, AR 72202
                                                     501.372.6400 voice
                                                     501.372.6400 facsimile
                                                     hancock@hancocklawfirm.com




                                                5


                                        EXHIBIT A
         Case 4:20-cv-01047-LPR Document 2 Filed 08/27/20 Page 6 of 6




             IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                   DIVISION

SHANNON NEWELL                                                                       PLAINTIFF

V.                                    CASE NO. 60CV-20-- - -

SHOE SHOW, INC.,
D/B/A SHOE DEPT. ENCORE                                                       DEFENDANT

                                            SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

       Shoe Show, Inc. d/b/a Shoe Dept. Encore


A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.
Within 30 days after service of this summons on you (not counting the day you received it)- or
60 days if you are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas
- you must file with the clerk of this court a written answer to the complaint or a motion under
Rule 12 of the Arkansas Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose name and
address are: Charles D. Hancock, Hancock, Law Firm, 610 East 6th Street, Little Rock, AR
72202

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.

Additional Notices Included: None.

                                                      CLERK OF COURT

Address of Clerk's Office:
401 West Markham Street
 Little Rock, AR 72201
                                                      [Signature of Clerk or Deputy Clerk]

                                                      Date:
                                                              ------------
[SEAL]




                                          EXHIBIT A
